Exhibit 10.1 CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. EMPLOYMENT AGREEMENT This Employment Agreement (the “ Agreement ”), entered into on August 1, 2016 (the “ Effective Date ”), is made by and between Richard Danforth (“ Executive ”) and LRAD Corporation, a Delaware corporation (together with any of its subsidiaries and affiliates as may employ Executive from time to time, and any successor(s) thereto, the “ Company ”). RECITALS A. The Company and the Executive desire to enter into this Agreement pertaining to the employment of the Executive by the Company. B. The Company desires to employ Executive as Chief Executive Officer of the Company, and Executive desires to accept employment with the Company, on the terms and conditions set forth below, effective as of the Effective Date. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements set forth below the parties hereto agree as follows: 1. Certain Definitions. Capitalized terms used herein shall have the meanings provided in Exhibit A . 2. Employment. (a) In General . The Company shall employ Executive and Executive shall enter the employment of the Company, for the period set forth in Section 2(b), in the position set forth in Section 2(c), and upon the other terms and conditions herein provided. The terms and conditions herein provided supersede in their entirety any contradictory terms and conditions in any employee manual, plan, policy, program or other arrangement maintained by the Company. To the extent a term or condition is not detailed herein, the employee manuals, plans, policies, programs or other arrangements maintained by the Company shall govern. (b) Term of Employment . The term of employment under this Agreement shall commence on August 1, 2016 (the “Start Date”) and continue until terminated in accordance with Section4 (the “ Term ”). (c) Position and Duties . During the Term, Executive: (i) shall serve as Chief Executive Officer of the Company, with responsibilities, duties and authority customary for such position, subject to direction by the Board; (ii) shall report directly to the Chairman of the Board of the Company; (iii) shall devote substantially all Executive’s working time and efforts to the business and affairs of the Company and its subsidiaries, provided that Executive may (A) serve on civic, charitable, industry or professional association boards or committees, subject to the Board’s prior written consent in the case of any such board or committee that relates directly or indirectly to the business of the Company and (B) manage his personal investments, so long as none of such activities meaningfully interferes with the performance of Executive’s duties and responsibilities hereunder, or involves a conflict of interest with Executive’s duties or responsibilities hereunder or a breach of the covenants contained in Section 7; and (iii)agrees to observe and comply with the Company’s rules and policies as adopted by the Company from time to time, which have been or are made available to Executive. 3. Compensation. (a) Annual Base Salary . During the Term, Executive shall receive a base salary at a rate of $325,000 per annum, which shall be paid in accordance with the payroll practices of the Company, subject to review and increase (but not decrease) by the Compensation Committee of the Board (the “Committee”) in its reasonable discretion (the “ Annual Base Salary ”). (b) Annual Cash Bonus . During the Term, Executive shall be eligible to receive an annual cash bonus based upon Executive’s level of performance and the overall success of the Company (the “ Annual Cash Bonus ”). The decision to provide any Annual Cash Bonus and the amount and terms of any Annual Cash Bonus shall be in the reasonable discretion of the Committee. Executive shall be eligible to receive a base target Annual Cash Bonus equal to 75% of Executive’s then current Annual Base Salary and a maximum target Annual Cash Bonus equal to 150% of Executive’s then current Annual Base Salary based on achievement of the performance objectives established on an annual basis by the Committee. Unless otherwise agreed by Executive in writing, any Annual Cash Bonus that is earned shall be paid in a lump sum cash payment within one hundred twenty (120) days following the end of the fiscal year to which it relates, concurrent with payment of annual cash bonuses to other senior executive officers of the Company and within the time period specified in Treasury Regulation 1.409A-1(b)(4), except as otherwise provided in Sections 5(b) and 6(a) below. (c) Signing Bonus . In addition to the Annual Base Salary and Annual Cash Bonus , Executive shall receive a one-time signing bonus in the amount of $150,000 (“ Signing Bonus ”), to be paid on the next regular payday after the Start Date. The Signing Bonus is wages, is treated as such, and is subject to customary tax and other withholdings. Should Executive choose to terminate his employment with the Company for any reason other than Good Reason (but excluding termination due to Executive’s death or Disability) or should Executive’s employment with the Company be terminated for Cause within twelve (12) months following the Start Date, Executive agrees to reimburse the Company an amount equal to the cash payment actually received by Executive, after tax and other withholdings in accordance with the Company’s standard practices, within ten (10) days following the applicable Date of Termination. (d) Hiring Grants . As an inducement to enter into this Agreement and to provide the services hereunder, subject to approval of the Committee, Executive will be granted on the Start Date: (i) an option to purchase 375,000 shares of the Company’s common stock, vesting over a three year period measured from the Start Date, with 33% vesting on the one year anniversary of the Start Date and the remainder vesting quarterly thereafter (the “ Time-Based Options ”) and (ii) an option to purchase 750,000 shares of the Company’s common stock, vesting based upon achievement of the performance criteria set forth on Exhibit B hereto (the “ Performance-Based Options ” and, together with the Time-Based Options, the “ Options ”). The Options granted under this Section 3(d) shall be granted pursuant to the Company’s 2015 Equity Incentive Plan (the “ Plan ”), with an exercise price per share equal to the fair market value per share of the Company’s common stock as required by the Plan, shall expire on the seventh anniversary of the grant date, shall be granted as “incentive stock options” within the meaning of Section422 of the Code, to the maximum extent permitted by the Code and shall be subject to the terms of the Plan and the award agreement approved by the Board thereunder . (e) Other Benefits and Perquisites . Executive shall be eligible to participate in such other non-duplicative employee benefits and perquisites in accordance with their terms as the Company may have in effect from time to time for its senior executive officers. 2 (f) Health, Welfare and Retirement Plans; Vacation . To the extent Executive meets the eligibility requirements for such arrangements, plans or programs, Executive shall be entitled to: (i)participate in such health (medical, hospital and/or dental) insurance (“ Medical and Health Benefits ”), retirement, life insurance, disability insurance, flexible benefits arrangements and accident insurance plans and programs as are maintained in effect from time to time by the Company for its senior executive officers; (ii)participate in other non-duplicative benefit programs which the Company may from time to time offer generally to senior executive officers of the Company; and (iii) take vacations and personal time in accordance with the Company’s Paid Time Off (“
